Case 1:20-cr-00027-TSK-MJA Document 23 Filed 07/14/20 Page 1of1 PagelD #: 53

AQ 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT
for the : F | LED

Northern District of West Virginia

. . JUL 14 2020
United States of America }
v. ) Case No. — 4 :20-cr-27 U.S. DISTRICT COURT-WVND
) CLARKSBURG, WV 26307
Reta Mays )
Defendant )

WAIVER OF AN INDICTMENT

| understand that [ have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

pae: fy /20 pi hy —
efendant's slenatiure

Signature of defendant's attorney

day T MEO ancc , &@,

Printed name of defendant's atorndy

Tonsst—

Judge's signature

Judge's printed name and title
